                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

SCHENVISKY JAMES, #155610,                    )
                        Plaintiff,            )
                                              )     No. 4:01-cv-98
-v-                                           )
                                              )     Honorable Paul L. Maloney
CONNIE HORTON,                                )
                          Defendant.          )
                                              )

                                     JUDGMENT

      In accordance with the order entered on this date (ECF No. 223), and pursuant to

Fed. R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: March 18, 2020                                /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
